EXHIBIT 10.1

VIVUS, INC.

2001 STOCK OPTION PLAN

(As Amended on July 12, 2006)


1.             PURPOSE OF THE PLAN. THE PURPOSE OF THIS 2001 STOCK OPTION PLAN
IS TO:

·                                          attract and retain the best available
personnel for positions of substantial responsibility;

·                                          provide additional incentive to
Employees, Directors and Consultants; and

·                                          promote the success of the Company’s
business.

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, and Restricted Stock Units as determined by the
Administrator at the time of grant.


2.             DEFINITIONS. AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS SHALL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(B)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


(C)           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS.


(D)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN, INCLUDING ANY OPTION AGREEMENT AND RESTRICTED STOCK PURCHASE
AGREEMENT. THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


(E)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(F)            “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


(I)    ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES;

1


--------------------------------------------------------------------------------



(II)   THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


(III)  A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A TWO-YEAR
PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS. “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER (A) ARE
DIRECTORS AS OF THE DATE HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION,
TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE INCUMBENT
DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT INCLUDE AN
INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY);
OR


(IV)  THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY
PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION.


(G)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(H)           “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS APPOINTED BY THE BOARD
IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(I)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(J)            “COMPANY” MEANS VIVUS, INC., A DELAWARE CORPORATION.


(K)           “CONSULTANT” MEANS ANY NATURAL PERSON, INCLUDING AN ADVISOR,
ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO SUCH
ENTITY.


(L)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.


(M)          “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.


(N)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY. A SERVICE
PROVIDER SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF (I) ANY LEAVE OF
ABSENCE APPROVED BY THE COMPANY, OR (II) TRANSFERS BETWEEN LOCATIONS OF THE
COMPANY OR BETWEEN THE COMPANY, ITS PARENT, ANY SUBSIDIARY, OR ANY SUCCESSOR.
FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90)
DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE
OR CONTRACT. IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY
THE COMPANY IS NOT SO GUARANTEED, THEN THREE (3) MONTHS FOLLOWING THE 91ST DAY
OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE OPTIONEE SHALL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION. NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A
DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY
THE COMPANY.

2


--------------------------------------------------------------------------------



(O)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(P)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE
SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES
WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DAY OF DETERMINATION,
AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR
DEEMS RELIABLE;


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF A SHARE OF COMMON
STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASK PRICES FOR THE COMMON
STOCK ON THE DAY OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR
SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.


(Q)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.


(R)            “INSIDE DIRECTOR” MEANS A DIRECTOR WHO IS AN EMPLOYEE.


(S)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION.


(T)            “NOTICE OF GRANT” MEANS A WRITTEN OR ELECTRONIC NOTICE EVIDENCING
CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL AWARD GRANT. THE NOTICE OF GRANT
IS PART OF THE AWARD AGREEMENT.


(U)           “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(V)           “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


(W)          “OPTION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY AND AN
OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT. THE
OPTION AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.


(X)            “OPTION EXCHANGE PROGRAM” MEANS A PROGRAM WHEREBY OUTSTANDING
OPTIONS ARE SURRENDERED IN EXCHANGE FOR OPTIONS WITH A LOWER EXERCISE PRICE.


(Y)           “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO AN AWARD.

3


--------------------------------------------------------------------------------



(Z)            “OPTIONEE” MEANS THE HOLDER OF AN OUTSTANDING AWARD GRANTED UNDER
THE PLAN.


(AA)         “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE.


(BB)         “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(CC)         “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER
OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND THEREFORE, THE
SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE. SUCH RESTRICTIONS MAY BE
BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET LEVELS OF PERFORMANCE,
OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE ADMINISTRATOR.


(DD)         “PLAN” MEANS THIS 2001 STOCK OPTION PLAN.


(EE)         “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO AN AWARD OF
RESTRICTED STOCK UNDER SECTION 7 OF THE PLAN, OR ISSUED PURSUANT TO THE EARLY
EXERCISE OF AN OPTION.


(FF)           “RESTRICTED STOCK PURCHASE AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND THE OPTIONEE EVIDENCING THE TERMS AND RESTRICTIONS
APPLYING TO STOCK PURCHASED UNDER A STOCK PURCHASE RIGHT. THE RESTRICTED STOCK
PURCHASE AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE
NOTICE OF GRANT.


(GG)         “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED PURSUANT TO
SECTION 8. EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND UNSECURED
OBLIGATION OF THE COMPANY.


(HH)         “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.


(II)           “SECTION 16(B) “ MEANS SECTION 16(B) OF THE EXCHANGE ACT.


(JJ)           “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(KK)         “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 11 OF THE PLAN.


(LL)           “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN. SUBJECT TO THE PROVISIONS OF
SECTION 11 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
OPTIONED AND SOLD UNDER THE PLAN IS ONE MILLION (1,000,000) SHARES PLUS (A) ANY
SHARES THAT HAVE BEEN RESERVED BUT NOT ISSUED UNDER THE COMPANY’S 1991 INCENTIVE
STOCK PLAN (THE “1991 PLAN”) AS OF THE DATE OF STOCKHOLDER APPROVAL OF THIS
PLAN; (B) ANY SHARES RETURNED TO THE 1991 PLAN AS A RESULT OF TERMINATION OF
OPTIONS OR REPURCHASE OF SHARES ISSUED UNDER THE 1991 PLAN; AND (C) AN ANNUAL
INCREASE TO BE ADDED ON THE FIRST DAY OF THE COMPANY’S FISCAL YEAR BEGINNING IN
2003, EQUAL TO THE LEAST OF (I) ONE MILLION (1,000,000) SHARES, (II) TWO AND
ONE-HALF PERCENT (2.5%) OF THE OUTSTANDING SHARES ON SUCH DATE, OR (III) AN
AMOUNT DETERMINED BY THE BOARD. THE SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR
REACQUIRED COMMON STOCK.

4


--------------------------------------------------------------------------------



IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE WITHOUT HAVING BEEN EXERCISED IN
FULL, OR IS SURRENDERED PURSUANT TO AN OPTION EXCHANGE PROGRAM, OR, WITH RESPECT
TO RESTRICTED STOCK AND RESTRICTED STOCK UNITS, IS FORFEITED TO OR REPURCHASED
BY THE COMPANY, THE UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN OPTIONS, THE
FORFEITED, REPURCHASED OR UNISSUED SHARES) WHICH WERE SUBJECT THERETO SHALL
BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS THE PLAN HAS
TERMINATED); PROVIDED, HOWEVER, THAT IF UNVESTED SHARES ISSUED PURSUANT TO
AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS ARE REPURCHASED BY THE
COMPANY OR ARE FORFEITED TO THE COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR
FUTURE GRANT UNDER THE PLAN. TO THE EXTENT AN AWARD UNDER THE PLAN IS PAID OUT
IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT RESULT IN REDUCING THE
NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.


4.             ADMINISTRATION OF THE PLAN.


(A)           PROCEDURE.


(I)    MULTIPLE ADMINISTRATIVE BODIES. DIFFERENT COMMITTEES WITH RESPECT TO
DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


(II)   SECTION 162(M). TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES IT TO BE
DESIRABLE TO QUALIFY OPTIONS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN SHALL
BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


(III)  RULE 16B-3. TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS HEREUNDER AS
EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER SHALL BE
STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


(IV)  OTHER ADMINISTRATION. OTHER THAN AS PROVIDED ABOVE, THE PLAN SHALL BE
ADMINISTERED BY (A) THE BOARD, OR (B) A COMMITTEE, WHICH COMMITTEE SHALL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


(B)           POWERS OF THE ADMINISTRATOR. SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN
ITS DISCRE­TION:


(I)    TO DETERMINE THE FAIR MARKET VALUE;


(II)   TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE GRANTED HEREUNDER;


(III)  TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY EACH
AWARD GRANTED HEREUNDER;


(IV)  TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;


(V)   TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF
THE PLAN, OF ANY AWARD GRANTED HEREUNDER. SUCH TERMS AND CONDITIONS INCLUDE, BUT
ARE NOT LIMITED TO, THE EXERCISE PRICE, THE TIME OR TIMES WHEN AWARDS MAY BE
EXERCISED (WHICH MAY BE BASED ON

5


--------------------------------------------------------------------------------


performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;


(VI)  TO REDUCE THE EXERCISE PRICE OF ANY AWARD TO THE THEN CURRENT FAIR MARKET
VALUE IF THE FAIR MARKET VALUE OF THE COMMON STOCK COVERED BY SUCH AWARD SHALL
HAVE DECLINED SINCE THE DATE THE AWARD WAS GRANTED;


(VII) TO INSTITUTE AN OPTION EXCHANGE PROGRAM;


(VIII) TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


(IX)   TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE
PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


(X)    TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION 14(C) OF THE PLAN),
INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND THE POST-TERMINATION
EXERCISABILITY PERIOD OF OPTIONS LONGER THAN IS OTHERWISE PROVIDED FOR IN THE
PLAN;


(XI)   TO ALLOW OPTIONEES TO SATISFY WITHHOLDING TAX OBLIGATIONS BY ELECTING TO
HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON EXERCISE OF AN AWARD
THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM AMOUNT
REQUIRED TO BE WITHHELD. THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD
SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE
DETERMINED. ALL ELECTIONS BY AN OPTIONEE TO HAVE SHARES WITHHELD FOR THIS
PURPOSE SHALL BE MADE IN SUCH FORM AND UNDER SUCH CONDITIONS AS THE
ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


(XII)  TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR;


(XIII) TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.


(C)           EFFECT OF ADMINISTRATOR’S DECISION. THE ADMINISTRATOR’S DECISIONS,
DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND BINDING ON ALL OPTIONEES
AND ANY OTHER HOLDERS OF AWARDS.


5.             ELIGIBILITY. NONSTATUTORY STOCK OPTIONS, RESTRICTED STOCK AND
RESTRICTED STOCK UNITS MAY BE GRANTED TO SERVICE PROVIDERS. INCENTIVE STOCK
OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES.


6.             STOCK OPTIONS.


(A)           LIMITATIONS.


(I)    EACH OPTION SHALL BE DESIGNATED IN THE AWARD AGREEMENT AS EITHER AN
INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION. HOWEVER, NOTWITHSTANDING
SUCH

6


--------------------------------------------------------------------------------


designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Optionee during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a)(i), Incentive
Stock Options shall be taken into account in the order in which they were
granted. The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted.


(II)   NEITHER THE PLAN NOR ANY AWARD SHALL CONFER UPON AN OPTIONEE ANY RIGHT
WITH RESPECT TO CONTINUING THE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER
WITH THE COMPANY, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR
WITHOUT CAUSE.


(III)  THE FOLLOWING LIMITATIONS SHALL APPLY TO GRANTS OF OPTIONS:

(A)          NO SERVICE PROVIDER SHALL BE GRANTED, IN ANY FISCAL YEAR OF THE
COMPANY, OPTIONS TO PURCHASE MORE THAN ONE MILLION (1,000,000) OF THE
OUTSTANDING SHARES ON THE DATE GRANTED.

(B)           IN CONNECTION WITH HIS OR HER INITIAL SERVICE, A SERVICE PROVIDER
MAY BE GRANTED OPTIONS TO PURCHASE ADDITIONAL SHARES UP TO AN AMOUNT EQUAL TO
ONE MILLION (1,000,000) SHARES, WHICH SHALL NOT COUNT AGAINST THE LIMIT SET
FORTH IN SUBSECTION (I) ABOVE.

(C)           THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 11.

(D)          IF AN OPTION IS CANCELLED IN THE SAME FISCAL YEAR OF THE COMPANY IN
WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED IN
SECTION 11), THE CANCELLED OPTION WILL BE COUNTED AGAINST THE LIMITS SET FORTH
IN SUBSECTIONS (I) AND (II) ABOVE. FOR THIS PURPOSE, IF THE EXERCISE PRICE OF AN
OPTION IS REDUCED, THE TRANSACTION WILL BE TREATED AS A CANCELLATION OF THE
OPTION AND THE GRANT OF A NEW OPTION.


(B)           TERM OF OPTION. THE TERM OF EACH OPTION SHALL BE STATED IN THE
AWARD AGREEMENT. IN THE CASE OF AN INCENTIVE STOCK OPTION, THE TERM SHALL BE TEN
(10) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE
AWARD AGREEMENT. MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO
AN OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH
SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.


(C)           OPTION EXERCISE PRICE AND CONSIDERATION.


(I)    EXERCISE PRICE. THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE ISSUED
PURSUANT TO EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE ADMINISTRATOR,
SUBJECT TO THE FOLLOWING:

(A)          IN THE CASE OF AN INCENTIVE STOCK OPTION

7


--------------------------------------------------------------------------------


A)             GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK
OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY,
THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE
PER SHARE ON THE DATE OF GRANT.

B)            GRANTED TO ANY EMPLOYEE OTHER THAN AN EMPLOYEE DESCRIBED IN
PARAGRAPH (A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

(B)           IN THE CASE OF A NONSTATUTORY STOCK OPTION, THE PER SHARE EXERCISE
PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR. IN THE CASE OF A NONSTATUTORY
STOCK OPTION INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE, THE PER SHARE EXERCISE PRICE SHALL BE NO
LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

(C)           NOTWITHSTANDING THE FOREGOING, OPTIONS MAY BE GRANTED WITH A PER
SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE
DATE OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE TRANSACTION.


(II)   WAITING PERIOD AND EXERCISE DATES. AT THE TIME AN OPTION IS GRANTED, THE
ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE EXERCISED AND
SHALL DETERMINE ANY CON­DITIONS THAT MUST BE SATISFIED BEFORE THE OPTION MAY BE
EXERCISED.


(III)  FORM OF CONSIDERATION. THE ADMINISTRATOR SHALL DETERMINE THE ACCEPTABLE
FORM OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE METHOD OF PAYMENT.
IN THE CASE OF AN INCENTIVE STOCK OPTION, THE ADMINISTRATOR SHALL DETERMINE THE
ACCEPTABLE FORM OF CONSIDERATION AT THE TIME OF GRANT. SUCH CONSIDERATION MAY
CONSIST ENTIRELY OF:

(A)          CASH;

(B)           CHECK;

(C)           PROMISSORY NOTE;

(D)          OTHER SHARES WHICH, IN THE CASE OF SHARES ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE COMPANY, (A) HAVE BEEN OWNED BY THE OPTIONEE FOR MORE THAN
SIX (6) MONTHS ON THE DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE ON THE
DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO
WHICH SAID OPTION SHALL BE EXERCISED;

(E)           CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN;

(F)           A REDUCTION IN THE AMOUNT OF ANY COMPANY LIABILITY TO THE
OPTIONEE, INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE OPTIONEE’S PARTICIPATION
IN ANY COMPANY-SPONSORED DEFERRED COMPENSATION PROGRAM OR ARRANGEMENT;

(G)           ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT; OR

8


--------------------------------------------------------------------------------


(H)          SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


(D)           EXERCISE OF OPTION.


(I)    PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER. ANY OPTION GRANTED
HEREUNDER SHALL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT SUCH
TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET FORTH
IN THE AWARD AGREEMENT. UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE, VESTING OF
OPTIONS GRANTED HEREUNDER SHALL BE SUSPENDED DURING ANY UNPAID LEAVE OF ABSENCE.
AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised, together with any required tax
withholding. Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option shall be issued in the name of
the Optionee or, if requested by the Optionee, in the name of the Optionee and
his or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


(II)   TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER. IF AN OPTIONEE CEASES
TO BE A SERVICE PROVIDER, OTHER THAN UPON THE OPTIONEE’S DEATH OR DISABILITY,
THE OPTIONEE MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE
DATE SUCH OPTIONEE CEASES TO BE A SERVICE PROVIDER (BUT IN NO EVENT LATER THAN
THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT).
IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION SHALL
REMAIN EXERCISABLE FOR NINETY (90) DAYS FOLLOWING THE DATE SUCH OPTIONEE CEASES
TO BE A SERVICE PROVIDER. IF, ON THE DATE SUCH OPTIONEE CEASES TO BE A SERVICE
PROVIDER, THE OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES
COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL REVERT TO THE PLAN. IF,
AFTER OPTIONEE CEASES TO BE A SERVICE PROVIDER, THE OPTIONEE DOES NOT EXERCISE
HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE OPTION
SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


(III)  DISABILITY OF OPTIONEE. IF AN OPTIONEE CEASES TO BE A SERVICE PROVIDER AS
A RESULT OF THE OPTIONEE’S DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR HER
OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE
EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION DUE TO SUCH DISABILITY
(BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET
FORTH IN THE AWARD AGREEMENT). IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD

9


--------------------------------------------------------------------------------


Agreement, the Option shall remain exercisable for twelve (12) months following
the termination due to Optionee’s Disability. If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.


(IV)  DEATH OF OPTIONEE. IF AN OPTIONEE DIES WHILE A SERVICE PROVIDER, THE
OPTION MAY BE EXERCISED FOLLOWING THE OPTIONEE’S DEATH WITHIN SUCH PERIOD OF
TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS
VESTED ON THE DATE OF DEATH (BUT IN NO EVENT MAY THE OPTION BE EXERCISED LATER
THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD
AGREEMENT), BY THE OPTIONEE’S DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY
HAS BEEN DESIGNATED PRIOR TO OPTIONEE’S DEATH IN A FORM ACCEPTABLE TO THE
ADMINISTRATOR. IF NO SUCH BENEFICIARY HAS BEEN DESIGNATED BY THE OPTIONEE, THEN
SUCH OPTION MAY BE EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S
ESTATE OR BY THE PERSON(S) TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE
OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION. IN
THE ABSENCE OF A SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION SHALL REMAIN
EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING OPTIONEE’S DEATH. IF, AT THE TIME
OF DEATH, OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES
COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL IMMEDIATELY REVERT TO THE
PLAN. IF THE OPTION IS NOT SO EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO
THE PLAN.


7.             RESTRICTED STOCK.


(A)           GRANT OF RESTRICTED STOCK. SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH AMOUNTS AS THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE.


(B)           RESTRICTED STOCK AGREEMENT. EACH AWARD OF RESTRICTED STOCK WILL BE
EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERIOD OF RESTRICTION, THE
NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE. UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, SHARES OF RESTRICTED STOCK WILL BE HELD BY THE COMPANY AS
ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


(C)           TRANSFERABILITY. EXCEPT AS PROVIDED IN THIS SECTION 7, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


(D)           OTHER RESTRICTIONS. THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY
IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE.


(E)           REMOVAL OF RESTRICTIONS. EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 7, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION. THE ADMINISTRATOR, IN ITS DISCRETION,
MAY ACCELERATE THE TIME AT WHICH ANY RESTRICTIONS WILL LAPSE OR BE REMOVED.

10


--------------------------------------------------------------------------------



(F)            VOTING RIGHTS. DURING THE PERIOD OF RESTRICTION, SERVICE
PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS. DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO
SUCH SHARES UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE. IF ANY SUCH DIVIDENDS
OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE SAME
RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF RESTRICTED
STOCK WITH RESPECT TO WHICH THEY WERE PAID.


(H)           RETURN OF RESTRICTED STOCK TO COMPANY. ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


8.             RESTRICTED STOCK UNITS.


(A)           GRANT. RESTRICTED STOCK UNITS MAY BE GRANTED AT ANY TIME AND FROM
TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR. EACH RESTRICTED STOCK UNIT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY SUCH OTHER TERMS
AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE,
INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS RELATED TO THE GRANT, THE
NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 8(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR.


(B)           VESTING CRITERIA AND OTHER TERMS. THE ADMINISTRATOR WILL SET
VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF RESTRICTED STOCK UNITS THAT WILL
BE PAID OUT TO THE PARTICIPANT. AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY RESTRICTIONS FOR
SUCH RESTRICTED STOCK UNITS. EACH AWARD OF RESTRICTED STOCK UNITS WILL BE
EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING CRITERIA, AND SUCH
OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL
DETERMINE.


(C)           EARNING RESTRICTED STOCK UNITS. UPON MEETING THE APPLICABLE
VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A PAYOUT AS
SPECIFIED IN THE AWARD AGREEMENT. NOTWITHSTANDING THE FOREGOING, AT ANY TIME
AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY REDUCE OR WAIVE ANY VESTING CRITERIA THAT MUST BE MET TO RECEIVE
A PAYOUT.


(D)           FORM AND TIMING OF PAYMENT. PAYMENT OF EARNED RESTRICTED STOCK
UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE(S) SET FORTH IN THE
AWARD AGREEMENT. THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED
RESTRICTED STOCK UNITS IN CASH, SHARES, OR A COMBINATION THEREOF. SHARES
REPRESENTED BY RESTRICTED STOCK UNITS THAT ARE FULLY PAID IN CASH AGAIN WILL BE
AVAILABLE FOR GRANT UNDER THE PLAN.


(E)           CANCELLATION. ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL
UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE COMPANY.

11


--------------------------------------------------------------------------------



9.             TRANSFERABILITY OF AWARDS. UNLESS OTHERWISE DETERMINED BY THE
ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED,
TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
OPTIONEE, ONLY BY THE OPTIONEE. IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


10.           FORMULA OPTION GRANTS TO OUTSIDE DIRECTORS. ALL GRANTS OF OPTIONS
TO OUTSIDE DIRECTORS PURSUANT TO THIS SECTION SHALL BE AUTOMATIC AND
NONDISCRETIONARY AND SHALL BE MADE STRICTLY IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


(A)           ALL OPTIONS GRANTED PURSUANT TO THIS SECTION SHALL BE NONSTATUTORY
STOCK OPTIONS AND, EXCEPT AS OTHERWISE PROVIDED HEREIN, SHALL BE SUBJECT TO THE
OTHER TERMS AND CONDITIONS OF THE PLAN.


(B)           NO PERSON SHALL HAVE ANY DISCRETION TO SELECT WHICH OUTSIDE
DIRECTORS SHALL BE GRANTED OPTIONS UNDER THIS SECTION OR TO DETERMINE THE NUMBER
OF SHARES TO BE COVERED BY SUCH OPTIONS.


(C)           EACH PERSON WHO FIRST BECOMES AN OUTSIDE DIRECTOR FOLLOWING THE
EFFECTIVE DATE OF THIS PLAN, AS DETERMINED IN ACCORDANCE WITH SECTION 13 HEREOF,
SHALL BE AUTOMATICALLY GRANTED AN OPTION TO PURCHASE THIRTY TWO THOUSAND
(32,000) SHARES (THE “FIRST OPTION”) ON THE DATE ON WHICH SUCH PERSON FIRST
BECOMES AN OUTSIDE DIRECTOR, WHETHER THROUGH ELECTION BY THE STOCKHOLDERS OF THE
COMPANY OR APPOINTMENT BY THE BOARD TO FILL A VACANCY; PROVIDED, HOWEVER, THAT
AN INSIDE DIRECTOR WHO CEASES TO BE AN INSIDE DIRECTOR BUT WHO REMAINS A
DIRECTOR SHALL NOT RECEIVE A FIRST OPTION.


(D)           EACH OUTSIDE DIRECTOR SHALL BE AUTOMATICALLY GRANTED AN OPTION TO
PURCHASE EIGHT THOUSAND (8,000) SHARES (A “SUBSEQUENT OPTION”) ON THE DATE OF
THE ANNUAL MEETING OF THE STOCKHOLDERS OF THE COMPANY, IF AS OF SUCH DATE, HE OR
SHE SHALL HAVE SERVED ON THE BOARD FOR AT LEAST THE PRECEDING SIX (6) MONTHS.


(E)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTIONS (C) AND (D) HEREOF,
ANY EXERCISE OF AN OPTION GRANTED BEFORE THE COMPANY HAS OBTAINED STOCKHOLDER
APPROVAL OF THE PLAN IN ACCORDANCE WITH SECTION 18 HEREOF SHALL BE CONDITIONED
UPON OBTAINING SUCH STOCKHOLDER APPROVAL OF THE PLAN IN ACCORDANCE WITH
SECTION 18 HEREOF.


(F)            THE TERMS OF EACH OPTION GRANTED PURSUANT TO THIS SECTION SHALL
BE AS FOLLOWS:


(I)    THE TERM OF THE OPTION SHALL BE TEN (10) YEARS.


(II)   THE EXERCISE PRICE PER SHARE SHALL BE 100% OF THE FAIR MARKET VALUE PER
SHARE ON THE DATE OF GRANT OF THE OPTION.


(III)  SUBJECT TO SECTION 11 HEREOF, THE FIRST OPTION SHALL VEST AND BECOME
EXERCISABLE AS TO TWENTY FIVE PERCENT (25%) OF THE SHARES SUBJECT TO THE FIRST
OPTION ON EACH ANNIVERSARY OF ITS DATE OF GRANT, PROVIDED THAT THE OPTIONEE
CONTINUES TO SERVE AS A DIRECTOR ON SUCH DATES.

12


--------------------------------------------------------------------------------



(IV)  SUBJECT TO SECTION 11 HEREOF, THE SUBSEQUENT OPTION SHALL VEST AND BECOME
EXERCISABLE AS TO TWELVE AND ONE-HALF PERCENT (12.5%) OF THE SHARES SUBJECT TO
THE SUBSEQUENT OPTION ON THE FIRST DAY OF EACH MONTH FOLLOWING ITS DATE OF
GRANT, PROVIDED THAT THE OPTIONEE CONTINUES TO SERVE AS A DIRECTOR ON SUCH DATE.


11.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR CHANGE IN
CONTROL.


(A)           CHANGES IN CAPITALIZATION. SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF COMMON STOCK THAT HAVE BEEN
AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO AWARDS HAVE YET BEEN
GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN UPON CANCELLATION OR EXPIRATION
OF AN AWARDS, THE NUMBER OF SHARES THAT MAY BE ADDED ANNUALLY TO THE PLAN
PURSUANT TO SECTION 3(I), THE NUMBER OF SHARES THAT MAY BE GRANTED PURSUANT TO
THE AUTOMATIC GRANT PROVISIONS OF SECTION 10, AND THE NUMBER OF SHARES OF COMMON
STOCK AS WELL AS THE PRICE PER SHARE OF COMMON STOCK COVERED BY EACH SUCH
OUTSTANDING AWARD SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE
COMMON STOCK, OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES
OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY;
PROVIDED, HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY
SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.” 
SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION IN THAT RESPECT
SHALL BE FINAL, BINDING AND CONCLUSIVE. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO
ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT
BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES
OF COMMON STOCK SUBJECT TO AN AWARD.


(B)           DISSOLUTION OR LIQUIDATION. IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL NOTIFY EACH
OPTIONEE AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION. THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR AN OPTIONEE TO
HAVE THE RIGHT TO EXERCISE HIS OR HER OPTION UNTIL TEN (10) DAYS PRIOR TO SUCH
TRANSACTION AS TO ALL OF THE OPTIONED STOCK COVERED THEREBY, INCLUDING SHARES AS
TO WHICH THE OPTION WOULD NOT OTHERWISE BE EXERCISABLE. IN ADDITION, THE
ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO ANY
SHARES PURCHASED UPON EXERCISE OF AN AWARD SHALL LAPSE AS TO ALL SUCH SHARES,
PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME AND IN
THE MANNER CONTEMPLATED. TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN
AWARD WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
ACTION.


(C)           MERGER OR CHANGE IN CONTROL. IN THE EVENT OF A MERGER OF THE
COMPANY WITH OR INTO ANOTHER CORPORATION, OR A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD SHALL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION. WITH RESPECT TO OPTIONS GRANTED TO AN OUTSIDE DIRECTOR PURSUANT TO
SECTION 10 THAT ARE ASSUMED OR SUBSTITUTED FOR, IF FOLLOWING SUCH ASSUMPTION OR
SUBSTITUTION THE OPTIONEE’S STATUS AS A DIRECTOR OR A DIRECTOR OF THE SUCCESSOR
CORPORATION, AS APPLICABLE, IS TERMINATED OTHER THAN UPON A VOLUNTARY
RESIGNATION BY THE OPTIONEE, THEN THE OPTIONEE SHALL FULLY VEST IN AND HAVE THE
RIGHT TO EXERCISE THE OPTION AS TO ALL OF THE OPTIONED STOCK, INCLUDING SHARES
AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE.

13


--------------------------------------------------------------------------------


In the event that the successor corporation does not assume or substitute for
the Award, the Optionee will fully vest in and have the right to exercise all of
his or her outstanding Options, including Shares as to which such Options would
not otherwise be vested or exercisable, and all restrictions on Restricted Stock
and Restricted Stock Units will lapse. If an Award is not assumed or substituted
in the event of a merger or Change in Control, the Administrator shall notify
the Optionee in writing or electronically that the Option shall be fully vested
and exercisable for a period of fifteen (15) days from the date of such notice,
and the Award shall terminate upon the expiration of such period.

For the purposes of this subsection (c), the Award shall be considered assumed
if, following the merger or Change in Control, the option or right confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the merger or Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.


12.           DATE OF GRANT. THE DATE OF GRANT OF AN AWARD SHALL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR.
NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH OPTIONEE WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


13.           TERM OF PLAN. SUBJECT TO SECTION 18 OF THE PLAN, THE PLAN SHALL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD. IT SHALL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 14 OF THE PLAN.


14.           AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION. THE BOARD MAY AT ANY TIME AMEND, ALTER,
SUSPEND OR TERMINATE THE PLAN.


(B)           STOCKHOLDER APPROVAL. THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


(C)           EFFECT OF AMENDMENT OR TERMINATION. NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY OPTIONEE,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE OPTIONEE AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE OPTIONEE AND THE COMPANY.
TERMINATION OF THE PLAN SHALL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO EXERCISE
THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER THE PLAN
PRIOR TO THE DATE OF SUCH TERMINATION.

14


--------------------------------------------------------------------------------



15.           CONDITIONS UPON ISSUANCE OF SHARES.


(A)           LEGAL COMPLIANCE. SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES SHALL COMPLY WITH APPLICABLE LAWS AND SHALL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


(B)           INVESTMENT REPRESENTATIONS. AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


16.           INABILITY TO OBTAIN AUTHORITY. THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


17.           RESERVATION OF SHARES. THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


18.           STOCKHOLDER APPROVAL. THE PLAN SHALL BE SUBJECT TO APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED. SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED IN THE MANNER AND TO THE
DEGREE REQUIRED UNDER APPLICABLE LAWS.

15


--------------------------------------------------------------------------------